MEMORANDUM **
Barry Simon Jameson, a California state prisoner, appeals pro se from the district court’s order denying him leave to proceed in forma pauperis in his 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990). We reverse and remand.
Under this Court’s decision in Andrews v. King, 398 F.3d 1113, 1122 (9th Cir.2005), a dismissed habeas petition does not count as a “strike” under 28 U.S.C. § 1915(g). Because the district court treated as a strike the dismissed habeas petition in Jameson v. Ratelle, No. 96-cv-00299-J-*910RCM (S.D.Cal. Jan. 27, 1997) (order), we reverse the dismissal and remand for further proceedings.
All outstanding motions are denied.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.